Catón J., dissenting. I am. not prepared to depart from the rule laid down by this court, in the case of Irving, v. Brownell, 11 Ill. I concurred in that decision from a conviction of its correctness, and I cannot now say, that the rule there laid down for the resolving of the question of the bona files of the party claiming to defend his possession, is erroneous. There is some degree of certainty and reliability under that rule. By the other, everything is set afloat, and juries will be called upon to try the intellectual capacities and legal attainments of parties. He who purchases of a party who has been in possession for five of the seven years, must not only examine the title which he is purchasing, and be convinced of its genuineness, but he must inquire into the intelligence and legal learning of his grantor, and determine, at his peril, whether he, too, believed the title to be good; and if, upon a trial of title, he should appear to have been mistaken, and it should also appear that his grantor was not as credulous as himself, he will lose the benefit of the adverse possession of his grantor; for I take it, that the possession held in bad faith, would not enure to the benefit of the bona fide grantee. It is true that this difficulty must always exist, to some extent, under this statute, but it will be much less embarrassing, under the rule first laid down, than under one more lax. I must hesitate to concur on this point.